         Case 19-33529 Document 26 Filed in TXSB on 12/06/19 Page 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                  ENTERED
                                                                                                    12/09/2019
                                                   §
IN RE:                                             §
                                                   §            Case No. 19-33529-H2-7
WAYNE LAWRENCE FRANKS                              §            (Chapter 7)
                                                   §
       DEBTOR.                                     §

               ORDER AUTHORIZING EMPLOYMENT OF ATTORNEYS
                                         (Docket No. 25)
        The Court, having considered the Application to Employ The Weisblatt Law Firm,
P.L.L.C. (the “Firm”) as special litigation counsel pursuant to 11 U.S.C. § 328(a) by Janet
Northrup, chapter 7 trustee for the estate of Wayne Lawrence Franks (the “Trustee”), is of the
opinion that the requested relief is in the best interest of the estate and its creditors; that the Firm
represents no interest adverse to the estate in the matters upon which it is to be engaged and is a
disinterested person within the definition of 11 U.S.C. § 101(14); and that the application should
be approved. Accordingly, it is therefore

       ORDERED THAT:

       1.     The contingency fee agreement attached as Exhibit 1 is approved pursuant to 11
U.S.C. § 328(a).

       2.       The Firm is employed as special litigation counsel to provide all necessary legal
services to the Trustee in this case as set forth on Exhibit 1 and in the Application.

      3.     All requests for compensation shall be filed with this Court in accordance with the
Bankruptcy Code, the Rules of Bankruptcy Procedure and the rules of this Court.

       SIGNED this _____________ day of ________________, 2019.
         Signed: December 06, 2019.

                                                      ____________________________________
                                                ______________________________________
                                                      DAVID R. JONES
                                                HON. DAVID
                                                      UNITEDRSTATES
                                                               JONESBANKRUPTCY JUDGE
                                                UNITED STATES BANKRUPTCY JUDGE
         Case 19-33529 Document 26 Filed in TXSB on 12/06/19 Page 2 of 6




November 22, 2019

Ms. Janet Northrup
HughesWattersAskanase
1201 Louisiana, 28th Floor
Houston, Texas 77002

               Re:     Proposed Engagement Agreement; In re: Wayne Lawrence Franks, Case No.
                       19-33529; In the United States Bankruptcy Court for the Southern District of
                       Texas, Houston Division; Special Litigation Counsel Proposal by The
                       Weisblatt Law Firm PLLC regarding pursuit and recovery on Claims owned
                       by the bankruptcy estate.

Dear Ms. Casciato Northrup:

       I am submitting this proposal under which The Weisblatt Law Firm PLLC (the “Firm”) will
undertake the analysis and pursuit of all counterclaims, cross-claims and the defense of all claims(the
“Claims”), asserted in that certain lawsuit styled, InnovationLand, LLC v Wayne Franks, et al, Cause
No 2018-41697 in the 80th Judicial District Court of Harris County, Texas (the “Lawsuit”).

Description of Engagement

        The services the Firm will undertake on behalf of the bankruptcy estate of Wayne Franks will
consist of prosecuting all counterclaims and cross-claims of the bankruptcy estate and the defense of
all claims asserted against the bankruptcy estate in the Lawsuit. The Firm’s work will include the
drafting of documents, preparation of pleadings, attending hearings and trials, participating in
negotiations, performing legal research, and conducting research, conferences and consultations as
may be necessary to represent you with respect to the liquidation of all claims and the recovery of all
amounts due and owing the bankruptcy estate in the Lawsuit. We will provide you with drafts of
pleadings and a proposed course of action prior to the filing of any pleadings. It is agreed and
understood that no action will be taken without your express approval.

         Although the Firm will endeavor to obtain results satisfactory to you, we cannot guarantee that
we will be successful. As part of this agreement, you acknowledge that (i) neither the Firm nor any of
its attorneys have made any promises or guarantees regarding any recovery under the Claims or
additional claims and you acknowledge that no guarantees or promises can be made regarding the
outcome thereof; (ii) neither the Firm nor any of its attorneys have made any promises or guarantees
regarding the length of time required to obtain any recovery on the Claims; and (iii) either at the
beginning or during the course of their representation, the Firm may express their opinions or beliefs
concerning the collection the Claims and additional claims that might be anticipated; but that any
such statement(s) are intended to be an expression of opinion only, based on information available at




                                                                                         EXHIBIT 1
         Case 19-33529 Document 26 Filed in TXSB on 12/06/19 Page 3 of 6




Ms. Janet Northrup
November 22, 2019

the time, and must not be construed by you as a promise or guarantee, as no such promises or
guarantees are possible.

        To enable us effectively to perform the services contemplated, it is essential that you disclose
fully and accurately all facts and keep us apprised of all developments relating to the Claims. You
have agreed to cooperate fully with us and to make yourself available to attend meetings, conferences,
hearings and other proceedings.

        The Firm’s representation will be limited to the specific matters referenced herein. The Firm
is not undertaking, absent a specific engagement letter to the contrary, to represent you in other
matters or in any general counsel capacity. You expressly represent that you have the full and
complete authority to enter into this agreement, subject to approval of the United States Bankruptcy
Court for the Southern District of Texas.

Legal Fees

        In consideration of the legal services rendered and to be rendered by the Firm, you hereby
assign, grant and convey to the Firm, as its compensation herein, a 45% undivided interest in the
“gross value of any settlement or recovery” from the Claims.

       You acknowledge that the foregoing contingency fee is not set by law, but is negotiable, and
has been negotiated between you and the Firm.

        The term “gross value of any settlement or recovery” as used above means the amount of cash
plus the fair market value of any other property (real, personal or intangible), valued at the date
received, recovered by or for you in connection with the Claims, including actual and punitive
damages, interest and attorneys’ fees. If attorneys’ fees are recovered by suit, settlement, or in any
other manner, then said attorneys’ fees are added to any recovery and the contingency fee shall be
computed on such “gross recovery.” The “gross value of any settlement or recovery” will be
calculated after deduction of any applicable taxes or expenses relating to the Claims and any
collection relating thereto.

        If a settlement includes future or periodic annuity payments, the contingency fee will be based
on the cost of the entire settlement, if the cost can be determined after reasonable efforts. If the cost
cannot be determined, the basis will be the present value of the settlement.

Out-of-Pocket Expenses

        In addition to the foregoing contingency fee, subject to review and approval by the
Bankruptcy Court, the Trustee shall reimburse the Firm its costs and expenses solely out of any
proceeds received from the liquidation and collection of the Claims. Expenses include, but are not
limited to, charges for photocopying, courier services, document retrieval costs, staff overtime when
required by the client or the matters timing, printing, computer-assisted legal research, postage, long




                                                                                          EXHIBIT 1
         Case 19-33529 Document 26 Filed in TXSB on 12/06/19 Page 4 of 6




Ms. Janet Northrup
November 22, 2019

distance, telex, telecopier, deposition, filing fees, witness and expert fees, subpoena fees, parking
fees, tolls, travel expense (including mileage), and any fees for outside contract services.

Payment Arrangements

       It is understood by and between us that fees for services rendered and reimbursements for
disbursements and/or expenses are due and payable in full in Harris County, Texas.

Settlements

        Any settlement offer received by the Firm will be immediately conveyed to you with our
recommendation for acceptance or rejection. Any settlement offer received by you will be conveyed
to the Firm.

       No settlement of any nature shall be made without the approval of you and the United
States Bankruptcy Court. You acknowledge that all communications from adverse parties or their
counsel in connection with the Claims are required to be directed to the Firm, as counsel, pursuant to
Texas Disciplinary Rule of Professional Conduct 4.02; and you agree to instruct all adverse parties
and their counsel to communicate only through the Firm, unless the Firm agrees otherwise.

Conflict Matters

        If a controversy arises between you and any other client of the Firm, the Firm, after taking into
account the applicable rules of professional ethics, may decline to represent you or such other client
or both you and such other client. Following the conclusion of our representation in this matter, the
Firm reserves the right to represent other future clients on unrelated matters which may be adverse to
your interests.

Withdrawal/Termination of Representation

      Our representation may be terminated prior to the conclusion of the matter covered under this
engagement letter by written notice to the other party and Order from the Bankruptcy Court.

Work Files – Retention and Disposition

        We will maintain all documents furnished to us in our files for this matter. At the conclusion
of the matter covered under this engagement letter (or earlier, if appropriate), it is your obligation to
advise us as to which, if any, documents in our files you wish the Firm to return. The Firm may keep
copies thereof for our records to the extent we believe advisable. The Firm will retain any remaining
documents in our files for a period of three (3) years following conclusion of our representation in the
matter. THEREAFTER SUCH FILES MAY, AT OUR SOLE DISCRETION AND WITHOUT
FURTHER NOTICE TO YOU, BE DESTROYED.




                                                                                          EXHIBIT 1
        Case 19-33529 Document 26 Filed in TXSB on 12/06/19 Page 5 of 6




Ms. Janet Northrup
November 22, 2019

E-Mail Communications

        To the extent appropriate, the Firm communicates with their respective clients (and others) by
means of electronic mail. The use of e-mail has proved over time to be an effective and efficient
means of exchanging both messages and documents. We are mindful of the concerns of some clients
that e-mail transmissions could be compromised, and thus prohibit its use or prohibit its use in an
unencrypted form. The use of encryption, however, though intended to be "seamless" in use, has
caused difficulties in communicating with some parties. Thus, to avoid the possibility of disruptions
in the flow of information, and prompted by the near-unanimity on the part of bar associations
throughout the country as well as by the American Bar Association, in support of the preservation of
attorney-client privileges in unencrypted e-mail communications, unless specifically instructed by
you, we will assume your consent to the use of unencrypted e-mail as a means of communications.

Approval of Terms of Engagement

        If the above and foregoing meets with your understanding, please so indicate by executing this
Agreement in the place provided below for your signature. A copy of this Agreement should be
retained for your files.

Bankruptcy Court Approval

       The parties acknowledge that the Bankruptcy Court must approve this agreement.
Moreover, no compensation or expenses shall be paid without an order from the Bankruptcy
Court.

       If you have any questions, please do not hesitate to call.

                                              Very truly yours,

                                              The Weisblatt Law Firm PLLC


                                              By:/[__O.J�
                                                  Andrew D. Weisblatt


Accepted and Agreed this ___ day of November 2019:



Janet Northup, Chapter 7 Trustee for Wayne Lawrence Franks




                                                                                       EXHIBIT 1
       Case 19-33529 Document 26 Filed in TXSB on 12/06/19 Page 6 of 6




Ms. Janet Northrup
November 22, 2019

                                   NOTICE TO CLIENTS

      The State Bar of Texas investigates and prosecutes professional misconduct
      committed by Texas attorneys.

      Although not every complaint against or dispute with a lawyer involves professional
      misconduct, the State Bar Office of General Counsel will provide you with
      information about how to file a complaint.

      For more information, please call 1/800/932-1900. This is a toll-free phone call.




                                                                                   EXHIBIT 1
